DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The present office action is made in response to the amendment filed by applicant on 7/13/2022. It is noted that in the amendment, applicant has made changes to the claim(s). There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has canceled claim 21. There is not any claim being amended or added into the application. As amended, the pending claims are claims 1, 3-16 and 18. Note that claims 2, 17 and 19-20 were canceled in the amendment of 5/8/2022.
Response to Arguments
3.         Regarding to the rejection of claim 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Kain (US Patent No. 5,754,291) in view of Hoffman (US Patent No. 5,696,631), set forth in the office action mailed to applicant on 5/13/2022, the cancelation of claim 21 as provided in the amendment of 7/13/2022 are sufficient to overcome all mentioned rejections.
Allowable Subject Matter
4.	Claims 1, 3-16 and 18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
The unit magnification microscope as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 5,754,291 and 5,696,631, by the limitations regarding to the beam splitter and the compensating element located in the light path wherein both the beam splitter and the compensating element having similar optical properties and are located on opposite sides of the physical stop as recited in the feature thereof “a beam splitter cube … second lens assembly” (claim 1, lines 11-20). Such an arrangement in a microscope having a first lens assembly, a second lens assembly, a physical stop, and a focal plane array image sensor wherein the first and second lens assemblies are identical to each other and arranged in an opposite orientation along a light path, and the physical stop is located at a central point between the lens assemblies  is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872